SUMMARY ORDER

Petitioner Yun Yu Chen, a native and citizen of the People’s Republic of China, seeks review of a July 11, 2008 order of the BIA denying her motion to reopen. In re: Yun Yu Chen, No. A78 186 751 (B.I.A. July 11, 2008). We assume the parties’ familiarity with the underlying facts and procedural history in this case.
In this case, the government correctly argues that Chen waives any challenge to the BIA’s dispositive determination that she failed to demonstrate any circumstances excusing the untimeliness of her motion to reopen. See 8 C.F.R. § 1003.23(b)(4)(i). Issues not sufficiently argued in the briefs are considered waived and normally will not be addressed on appeal in the absence of manifest injustice. Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n. 1, 545 n. 7 (2d Cir.2005); LNC Invs., Inc. v. Nat’l Westminster Bank, N.J., 308 F.3d 169, 176 n. 8 (2d Cir.2002) (“While we no doubt have the power to address an argument despite its abandonment on appeal, we ordinarily will not do so ‘unless manifest injustice otherwise would result.’ ” (quoting Anderson v. Branen, 27 F.3d 29, 30 (2d Cir.1994))). Because no manifest injustice would result if we decline to review the BIA’s finding that Chen failed to demonstrate any circumstances excusing the untimeliness of her motion to reopen, we deem any such challenge waived and the BIA’s finding stands as a valid basis for the denial of Chen’s motion to reopen. See Yueqing Zhang, 426 F.3d at 541 n. 1, 545 n. 7; see also 8 C.F.R. § 1003.2(c)(1).
For the foregoing reasons, the petition for review is DENIED. As we have completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DISMISSED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(b).